SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of said District Court be and hereby is AFFIRMED.
In this 42 U.S.C. § 1983 action, defendant Jay Torreso appeals the determination of the District Court that defendant is not entitled to qualified immunity in connection with his arrest of plaintiff Christopher Darbisi for allegedly lying to a police officer. The District Court held that because Conn. Gen.Stat. § 53a-167a(a), as interpreted by the Connecticut Supreme Court in State v. Williams, 205 Conn. 456, 534 A.2d 230 (1987), clearly does not permit a criminal action for lying to a police officer, Officer Torreso did not have arguable probable cause to make the arrest. Darbisi v. Town of Monroe, No. 3:00CV1446 (RNC) (D.Conn. Jan. 14, 2002). In rejecting Torreso’s claim to qualified immunity, the District Court also denied summary judgment on plaintiffs false arrest, malicious prosecution, and unlawful retaliation claims. Id. We affirm the judgment of the District Court with respect to qualified immunity substantially for the reasons stated in its opinion entered on January 14, 2002.
We have reviewed all of the defendant’s arguments. For the reasons set forth above, the judgment of the District Court is AFFIRMED.